Citation Nr: 0702778	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fragment wound of the left hip, involving Muscle Groups XVII 
and XVIII, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fragment wound of the left groin, involving Muscle Group XIX, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for scar, 
residual of a fragment wound of the right mid-foot, prior to 
April 4, 2006.

4.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a fragment wound of the right mid-foot, from 
April 4, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 2002, the RO denied the 
veteran's claim for an increased rating for the residuals of 
fragment wounds of the left hip, and right mid-foot.  In 
addition, the RO increased to 10 percent the evaluation 
assigned for the residuals of a fragment wound of the left 
groin dating back to the date of claim.  When this case was 
previously before the Board in March 2006, it was remanded 
for additional development of the record.  Subsequently, in a 
June 2006 rating decision, the RO increased the evaluation 
assigned for the veteran's fragment wound of the right mid-
foot to 10 percent, effective April 4, 2006.  

Following the May 2002 rating decision and July 2002 notice 
of disagreement, an April 2003 rating action granted service 
connection for scar of the left groin, and a separate 10 
percent rating was awarded for this disability.  The April 
2003 rating decision also granted service connection for 
scars of the left hip, and awarded a separate noncompesable 
rating for the scars of the left hip.  The veteran has not 
disagreed with these ratings, and thus, the present appeal is 
limited to the issues set forth on the preceding page.

Lastly, the Board notes that, given the medical findings in 
the March 3, 2006 VA examination report, the record raises 
the issue of an effective date prior to April 4, 2006 for the 
grant of a 10 percent rating for the residuals of a fragment 
wound of the right mid-foot.  As such, this issue is referred 
back to the RO for appropriate action.



FINDINGS OF FACT

1.  The residuals of a fragment wound of the left hip are 
manifested by slight limitation of motion, with no loss of 
muscle function to Muscle Groups XVII or XVIII.

2.  The residuals of a fragment wound of the left groin are 
manifested by complaints pain, with no loss of muscle 
function to Muscle Group XIX.

3.  Prior to April 2006, the veteran's right mid-foot scar 
was superficial, stable, and not painful, and was not 
productive of any functional impairment.

4.  As of April 2006, the veteran has had tenderness of the 
scar of the right mid-foot, but no residual functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fragment wound of the left hip, involving 
Muscle Groups XVII and XVIII have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 
5317, 5318 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fragment wound of the left groin, involving 
Muscle Group XIX, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 
(2006).

3.  The criteria for a compensable evaluation for residuals 
of a fragment wound of the right mid-foot, effective April 4, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (as 
effective prior to and as of August 30, 2006); 7802 (2006).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a fragment wound of the right mid-foot, from 
April 4, 2006, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service VA and 
private medical records and VA examination reports.  In this 
regard, the Board observes that, following the issuance of 
the supplemental statement of the case in August 2006, the 
veteran stated that he had no other information or evidence 
to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for increased ratings, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

The service medical records show that the veteran sustained a 
through and through fragment wound of the left pelvis in 
January 1970.  There was no nerve or artery involvement.  A 
fragment wound from the left inguinal area with exit from the 
left hip was noted in February 1970.  A March 1971 VA 
examination revealed a scar in the left groin and normal 
range of motion of the musculoskeletal system.  There was no 
muscle atrophy of the lower extremities, and an examination 
of the feet was negative.  

	I.  Left hip

A 40 percent evaluation may be assigned for residuals of 
injuries to Muscle Group XVII that are moderately severe.  
Function:  Extension of hip (1); abduction of thigh; 
elevation of opposite side of pelvis (2, 3); tension of 
fascia lata and iliotibial (Maissiat's) band, acting with XIV 
(6) in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia (1).  Pelvic girdle 
group 2:  (1) Gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus.  When moderate, a 20 percent evaluation may 
be assigned.  Diagnostic Code 5317 (2006).

A 30 percent evaluation may be assigned for residuals of 
injuries to Muscle Group XVIII that are severe.  Function:  
Outward rotation of thigh and stabilization of hip joint.  
Pelvic girdle group 3:  (1) Pyriformis; (2) gemellus 
(superior or inferior); (3) obturator (external or internal); 
(4) quadratus femoris.  When moderately severe, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5318 (2006).

The evidence supporting the veteran's claim includes his 
statements and some examination findings.  In this regard, 
the Board observes that both the April 2003 and March 2006 VA 
examinations demonstrated some limitation of motion of the 
left hip.  On the more recent examination, the examiner 
commented that the veteran had slight pain with initial range 
of motion and it increased with repetitive range of motion.  

The evidence against the claim includes the findings on VA 
examinations.  The Board observes that the May 2002 
examination revealed no bone or joint damage.  Muscle 
strength was intact in all muscle groups, and no muscle 
herniation was present.  It was specifically noted that there 
was no loss of muscle function of Muscle Groups XVII or 
XVIII.  Although the examiner acknowledged that there was 
slight limitation of motion of the left hip on the April 2003 
VA examination, he also stated that there was no loss of 
mobility to the left hip.  It is also significant to note 
that the most recent VA examination, conducted in March 2006, 
demonstrated no increased weakness, decreased endurance or 
incoordination.  There was no redness, warmth or effusion of 
the left hip.  

In an April 2003 rating decision, the veteran was awarded 
service connection and a separate rating for scars of the 
left hip.  Similarly, following the March 2006 VA examination 
report, in a June 2006 rating decision, the veteran was 
awarded service connection and a separate rating under 
Diagnostic Code 8621 for numbness and burning of the left 
anterior thigh associated with fragment wound of the left hip 
injury to muscle group XVII and XVIII.  Therefore, an 
increased rating based on any neurological problems or scars 
of the left hip can not be awarded, as such award would 
violate the prohibition against pyramiding, that is, rating 
the same disability under different diagnoses.  38 C.F.R. § 
4.14 (2006).

In sum, the medical findings on examination establish that 
the residuals of the fragment wound of the left hip are not 
more than moderately severe under Diagnostic Code 5318, or 
more than moderate under Diagnostic Code 5371.  It is the 
opinion of the Board that the medical findings of record are 
of greater probative value than the veteran's statements 
regarding the severity of his disability.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a shell fragment wound of the left hip.  

The United States Court of Appeals for Veterans Claims has 
held that when a Diagnostic Code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2006) must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to functional loss due to pain do not apply when 
a Diagnostic Code is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).



	II.  Left groin

A 30 percent evaluation may be assigned for residuals of 
injuries to Muscle Group XIX that are moderately severe.  
Function:  Support and compression of abdominal wall and 
lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movements of arm (1).  Muscles 
of the abdominal wall:  (1) Rectus abdominis; (2) external 
oblique; (3) internal oblique; (4) transversalis; (5) 
quadratus lumborum.  When moderate, a 10 percent evaluation 
may be assigned.  Diagnostic Code 5319 (2006).

The evidence supporting the veteran's claim includes his 
statements concerning the severity of the residuals of the 
fragment wound of Muscle Group XIX.  At the time of the March 
2006 VA examination, the veteran described pain and numbness 
in the left groin area.  

The evidence against the veteran's claim includes the 
findings on VA examination.  In this regard, the Board notes 
that during the May 2002 VA examination, it was specifically 
noted that there was no loss of muscle function of Muscle 
Group XIX.  Although the veteran has described pain in the 
left groin, when examined in March 2006, he related that it 
did not interfere with bathing or dressing.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his disability.  The clinical 
evidence fails to demonstrate that the residuals of the 
fragment wound to the left groin, involving Muscle Group XIX, 
are more than moderate.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating.  

Lastly, as noted above, in an April 2003 rating decision, the 
veteran was awarded service connection and a separate rating 
for scars of the left groin.  Similarly, following the March 
2006 VA examination report, in a June 2006 rating decision, 
the veteran was awarded service connection and a separate 
rating under Diagnostic Code 8621 for numbness and burning of 
the left anterior thigh associated with fragment wound of the 
left hip injury to muscle group XVII and XVIII.  No other 
neurological problems related to the left groin are evident.  
Therefore, the Board finds that, an increased rating based on 
any neurological problems or scars of the left groin can not 
be awarded, as such award would violate the prohibition 
against pyramiding, that is, rating the same disability under 
different diagnoses.  38 C.F.R. § 4.14 (2006).

	III.  Right mid-foot

The medical evidence shows that the veteran's residuals of 
fragment wound to the right mid-foot are characterized only 
by scars.  As such, the veteran's disability is properly 
rated under Diagnostic Codes 7803, 7804, 7805. 

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's scars.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change. See VAOPGCPREC 3-00.

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (as in effect prior to August 
30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect before and as of August 30, 3002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2006).

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

With respect to the evidence of record, the evidence 
supporting the veteran's claim includes his statements.  
However, the veteran's contentions are not supported by the 
relevant evidence of record.  Specifically, the Board 
observes that the May 2002 VA examination showed that the 
veteran did not experience much pain, and he had no problems 
walking due to his right foot.  When he was examined by the 
VA in April 2003, there were no abnormal findings pertaining 
to the scar.  It was noted that there was no pain, adherence 
to underlying tissue, elevation or depression, color changes, 
inflammation, edema or keloid formation.  In addition, the 
scar was stable and superficial.  It is also significant to 
point out that there was no loss of mobility of the right 
foot.  Indeed, the examiner diagnosed right foot scar with no 
residual.  Thus, a compensable evaluation prior to March 31, 
2006, under either the old or the new criteria for evaluating 
scars is not warranted by the evidence of record.

However, the VA examination conducted on March 31, 2006 
demonstrated that the scar of the right mid-foot was tender 
to touch.  It was on this basis that a 10 percent evaluation 
was assigned.  The scar measured 3 cm by 1 mm, and other than 
the fact that the scar was slightly darker than the 
surrounding skin, no other abnormalities were exhibited.  
There is no clinical evidence in the record to warrant a 
rating in excess of 10 percent, effective as of April 4, 
2006.  As such, The Board finds that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 10 percent for scar of the right mid-foot from 
March 31, 2006.


ORDER

An increased rating in excess of 20 percent for residuals of 
a fragment wound of the left hip, involving Muscle Groups 
XVII and XVIII, is denied.

An increased rating in excess of 10 percent for residuals of 
a fragment wound of the left groin, involving Muscle Group 
XIX, is denied.

A compensable evaluation for scar, residual of a fragment 
wound of the right mid-foot, prior to April 4, 2006, is 
denied.

A rating in excess of 10 percent for scar, residual of a 
fragment wound of the right mid-foot, as of April 4, 2006, is 
denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


